Citation Nr: 1757206	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  12-14 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Michael James Kelly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from February 1983 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction over the Veteran's claims file currently resides with the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in October 2017.  A transcript of his hearing is of record.

The issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU) was raised during the Veteran's October 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran has a diagnosis of central lumbar spinal stenosis that is related to service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, central lumbar spinal stenosis was incurred in service.  38 U.S.C. §§ 1131, 5107, 7104 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b). 

Upon review of the record, the Board finds that service connection for the claimed back disability is warranted.  In this regard, service treatment records reflect a complaint of back pain following a lifting injury.  At that time, the Veteran was seen by a non-physician provider aboard his ship.  The report of a December 2016 VA examination indicates diagnoses of central spinal stenosis at L1-2, L2-3, L3-4, and L4-6; and degenerative joint disease of the lumbar spine.  The examiner noted that a September 1983 service treatment record reflected back pain and an impression of back muscle strain.  He concluded that the claimed back disability was at least as likely as not incurred in or caused by the claimed in-service injury.  He noted that this conclusion was based on his review of the Veteran's history, current findings, and a similar description of symptoms in 2009 and 2010.  This opinion was based on an interview with the Veteran, a full review of his claims file, and a review of relevant evidence contained therein.  As there is an informed medical opinion linking the claimed back disability to service, service connection is in order.  

In reaching this conclusion, the Board acknowledges that the December 2016 VA examiner provided a subsequent addendum opinion in February 2017 upon the AOJ's request for clarification, wherein he provided a negative opinion.  However, his rationale for this altered opinion states that he did not see any indication of the reported injury in the service treatment records.  Notably, this examiner acknowledged the September 1983 service treatment record reflecting treatment for complaints of back pain in his December 2016 examination report.  As his subsequent addendum fails to account for this relevant evidence, the Board finds his addendum opinion to be of less probative value than his original opinion.  

In consideration of the foregoing, the Board finds that the evidence is in equipoise, and that service connection for a back disability is warranted.  38 U.S.C. § 5107(b). 

ORDER

Entitlement to service connection for a back disability is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


